Citation Nr: 0946495	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling, based on 
a January 2007 rating decision.

3.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling, based on 
an October 2008 rating decision.

3.  Entitlement to an effective date prior to May 8, 2008 for 
the grant of a 30 percent evaluation for bilateral pes 
planus.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007, August 2008, and October 
2008 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky (RO).  

The issue of entitlement to an increased rating for bilateral 
pes planus, currently evaluated as 30 percent disabling, 
based on an October 2008 rating decision is addressed in the 
remand portion of the decision below, and is remanded to the 
RO via the Appeals Management Center in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In August 2008, prior to the promulgation of a decision 
by the Board, the Veteran withdrew his appeal of the issue of 
entitlement to an increased rating for bilateral pes planus 
based on a January 2007 rating decision.

2.  In August 2009, prior to the promulgation of a decision 
by the Board, the Veteran withdrew his appeal of the issue of 
entitlement to an earlier effective date prior to May 8, 2008 
for the grant of a 30 percent evaluation for bilateral pes 
planus.

3.  The Veteran's hearing loss is manifested by no more than 
Level I hearing acuity in the right ear, and Level II hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to an increased 
rating for bilateral pes planus based on a January 2007 
rating decision have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to an earlier 
effective date prior to May 8, 2008 for the grant of a 30 
percent evaluation for bilateral pes planus have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By a January 2007 rating decision, the RO denied the 
Veteran's claim for entitlement to an increased rating 
greater than 10 percent for bilateral pes planus.  In March 
2007, the Veteran filed a notice of disagreement with regard 
to this issue, and in October 2007, he perfected his appeal.  
In an August 2008 rating decision, the RO granted an 
increased rating of 30 percent for the Veteran's bilateral 
pes planus, effective May 8, 2008.  In an August 2008 
statement, the Veteran withdrew his appeal regarding the 
issue of entitlement to an increased rating for bilateral pes 
planus based on the January 2007 rating decision.  However, 
in August 2008, the Veteran filed a notice of disagreement 
with regard to the August 2008 rating decision alleging that 
he was entitled to an effective date prior to May 8, 2008 for 
the award of a 30 percent evaluation for bilateral pes 
planus.  In August 2009, he perfected his appeal of the issue 
of entitlement to an earlier effective date.  In an August 
2009 statement, the Veteran withdrew his appeal regarding the 
issue of entitlement to an effective date prior to May 8, 
2008 for the award of a 30 percent evaluation for bilateral 
pes planus.  With no allegation of error of fact or law 
remaining before the Board with regard to the issues of 
entitlement to an increased rating for bilateral pes planus 
based on a January 2007 rating decision and entitlement to an 
effective date prior to May 8, 2008 for the grant of a 30 
percent evaluation for bilateral pes planus, the Board does 
not have jurisdiction to review the appeals and they are 
dismissed.

II.  Bilateral Hearing Loss

With respect to the Veteran's claim for a compensable 
evaluation for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to a July 2009 
readjudication of the Veteran's claim, letters dated in April 
2006 and May 2008 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran was also accorded three VA audiological examinations.  
38 C.F.R. § 3.159(c)(4).  The Veteran has not indicated that 
he found these examinations to be inadequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board 
finds that the VA examinations obtained in this case are more 
than adequate, and they provide sufficient detail to 
determine the severity of the Veteran's bilateral hearing 
disability.  Finally, there is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini, 18 Vet. App. 112.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran claims entitlement to a compensable evaluation 
for bilateral hearing loss.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2009).  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2009).  Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21 (2009); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, and Table VII.  Table VI 
correlates the average puretone sensitivity threshold, 
derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
(Hz) thresholds divided by four, with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  Each Roman numeral corresponds to a range 
of thresholds in decibels and of speech discriminations in 
percentages.  The table is applied separately for each ear to 
derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  

When the puretone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
is determined from either Table VI or Table VIa, whichever 
results in a higher number.  Each ear is evaluated 
separately.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels 
or more at 2000 Hz, the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear is 
evaluated separately.  38 C.F.R. § 4.86(b). 

By a September 2005 rating decision, service connection for 
bilateral hearing loss was granted, and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.86, Diagnostic 
Code 6100, effective June 10, 2002.  In January 2006, the 
Veteran filed the present claim for entitlement to a 
compensable evaluation for bilateral hearing loss.  By a 
January 2007 rating decision, the RO denied entitlement to a 
compensable evaluation.  In March 2007, the Veteran filed a 
notice of disagreement, and in October 2007, he perfected his 
appeal.  

In May 2006, the Veteran underwent a VA audiological 
examination.  The report notes the Veteran's complaints of 
bilateral hearing loss.  Specifically, the Veteran endorsed 
difficulty understanding conversation in background noise.  
On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
40
50
LEFT
30
40
40
50
55

The puretone threshold average was 40 decibels in the right 
ear and 46 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 100 percent in the left ear.  The examiner 
diagnosed mild to moderate sensorineural hearing loss in the 
right ear and mild to moderately severe sensorineural hearing 
loss in the left ear.

VA treatment records from March 2006 through June 2009 reveal 
the Veteran's complaints of and treatment for bilateral 
hearing loss.  In March 2006, the Veteran was fitted with 
hearing aids and underwent hearing aid orientation.  In 
October 2006, he was provided with new micro-tubes for his 
hearing aids.  In July 2008, the Veteran was advised to send 
his hearing aids for repair due to possible moisture damage.

An April 2007 private audiological evaluation report from 
K.L., Au.D. contains uninterpreted puretone audiometry graphs 
which are not in a format that is compatible with VA 
guidelines and therefore cannot be considered.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board 
may not interpret graphical representations of audiometric 
data).

In May 2008, the Veteran underwent another VA audiological 
examination.  The report notes the Veteran's complaints of 
bilateral hearing loss and noted that he had the greatest 
difficulty understanding conversation in crowds.  On the 
authorized audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
40
55
LEFT
35
40
40
55
60

The puretone threshold average was 43 decibels in the right 
ear and 49 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 100 percent in the left ear.  The examiner 
diagnosed mild to moderate sensorineural hearing loss at 250 
Hz to 3000 Hz with moderately severe to severe sensorineural 
hearing loss at 4000 Hz to 8000 Hz in the right ear and mild 
sensorineural hearing loss at 250 Hz to 2000 Hz with moderate 
to severe sensorineural hearing loss at 3000 Hz to 8000 Hz in 
the left ear.

In January 2009, the Veteran underwent another VA 
audiological examination.  The Veteran complained of 
difficulty hearing and difficulty understanding in crowds.  
On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:

(CONTINUED ON NEXT PAGE)






HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
50
50
LEFT
40
45
40
55
60

The puretone threshold average was 48 decibels in the right 
ear and 50 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 88 percent in the left ear.  The examiner 
diagnosed mild to severe sensorineural hearing loss in both 
ears with excellent speech recognition ability in the right 
ear and good speech recognition ability in the left ear.

The Veteran's hearing loss as shown in the May 2006 and May 
2008 VA audiological examinations results in Level I hearing 
acuity in the right ear, and Level I hearing acuity in the 
left ear.  The Veteran's hearing loss as shown in the January 
2009 VA audiological examination results in Level I hearing 
acuity in the right ear, and Level II hearing acuity in the 
left ear.  38 C.F.R. § 4.85, Table VI.  The assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (finding the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria).  
With a numeric designation of I for the right ear and I for 
the left ear, or with a numeric designation of I for the 
right ear and II for the left ear, the point of intersection 
on Table VII requires assignment of a noncompensable rating 
under Diagnostic Code 6100.  The Veteran's hearing loss also 
does not satisfy the "exceptional pattern" defined in 38 
C.F.R. § 4.86.  Accordingly, a compensable evaluation for 
bilateral hearing loss is not warranted at any time during 
the pertinent time period.  38 U.S.C.A. 5110; see also Hart 
v. Nicholson, 21 Vet. App. 505 (2007). 

The Board also considered the holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires a 
VA audiologist to describe the functional effects of a 
hearing loss disability in the examination report.  Although 
the May 2006, May 2008, and January 2009 examination reports 
did not include such discussion, the Veteran must demonstrate 
prejudice due to any examination deficiency.  Id.  To date, 
the Veteran has neither advanced an argument that the VA 
audiological examinations were deficient in any respect, nor 
that he was prejudiced thereby.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

The Board finds that the Veteran's bilateral hearing loss 
disability picture is not so unusual or exceptional in nature 
as to render the ratings for this disorder inadequate.  The 
criteria by which the Veteran's bilateral hearing loss is 
evaluated specifically contemplate the level of impairment 
caused by that disability.  Id.  As demonstrated by the 
evidence of record, the Veteran's hearing loss disability is 
manifested by Level I hearing acuity in the right ear and 
Level II hearing acuity in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  When comparing this with the hearing acuity 
contemplated by the Rating Schedule, the Board finds that the 
schedular evaluations regarding the Veteran's bilateral 
hearing loss disability are not inadequate.  A compensable 
rating is provided for certain audiological findings but the 
medical evidence reflects that those findings are not present 
in this case.  Therefore, the schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.85; 
see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal as to the issue of entitlement to an increased 
rating for bilateral pes planus, currently evaluated as 30 
percent disabling, based on a January 2007 rating decision is 
dismissed.

The appeal as to the issue of entitlement to an effective 
date prior to May 8, 2008 for the award of a 30 percent 
evaluation for bilateral pes planus is dismissed.

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

A review of the Veteran's claims file reveals that the issue 
of entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling, based on 
an October 2008 rating decision is not ready for appellate 
disposition, as remand is required for the issuance of a 
statement of the case.  When a notice of disagreement has 
been filed, the RO must issue a statement of the case.  
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that 
the filing of a notice of disagreement initiates the appeal 
process and requires VA to issue a statement of the case).  
In an October 2008 rating decision, the RO denied an 
increased evaluation greater than 30 percent for bilateral 
pes planus.  That same month, the Veteran filed a notice of 
disagreement.  The claims file does not reflect that the RO 
has issued a statement of the case with regard to this issue.  
Accordingly, remand is required.

In addition, in November 2009, the Veteran sent potentially 
relevant private treatment records regarding his bilateral 
pes planus to the Board.  The RO has not yet considered this 
evidence in conjunction with the current appeal.  See 38 
C.F.R. § 19.37 (2009).  There is no indication of file that 
the Veteran has waived his right to have the RO consider such 
evidence prior to consideration by the Board.  See 38 C.F.R. 
§ 20.1304(c) (2009).  Accordingly, this issue must be 
remanded for the RO to consider the new evidence in the first 
instance.

Accordingly, the case is remanded for the following action:

1.  Appropriate action, including review 
of the additional evidence submitted 
without a waiver of RO jurisdiction, the 
issuance of a statement of the case, and 
the notification of the Veteran's 
appellate rights on the issue of 
entitlement to an increased evaluation for 
bilateral pes planus, currently evaluated 
as 30 percent disabling, based on an 
October 2008 rating decision, is 
necessary. 38 C.F.R. § 19.26 (2009).  The 
Veteran and his representative are 
reminded that, to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the October 2008 
rating decision denying this claim must be 
filed.  If the Veteran perfects an appeal 
as to this issue, the same should be 
returned to the Board for appellate 
review.

3.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  All claims 
remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


